ALLOWABILITY NOTICE
Response to Amendments
	Applicant’s amendment filed 7/27/21 has been entered.  Claims 1-2, 4-10 and 12-20 are pending.  Claims 1, 2, 4, 6, 10, 12-14 and 18 have been amended.  Claims 3 and 11 have been cancelled.  

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 7/27/21, have been fully considered, and are persuasive. Applicant’s filing of the terminal disclaimer on 11/22/2021 overcomes the remaining double patenting rejections lodged in the previous office action.
Applicant’s amendments in combination with the Examiner’s Amendment below overcome each objection and 112 rejection lodged in the previous office action and ,therefore, place the application in condition for allowance.

Terminal Disclaimer
The terminal disclaimer filed on 11/22/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent granted on U.S. Patent Number 10570909 has been reviewed and is accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
In Claim 12, line 2, “the user” has been changed to “a user”.

Allowable Subject Matter
Claims 1-2, 4-10 and 12-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745